United States Court of Appeals for the Federal Circuit
                                        2008-1135


                              FLEUR T. TEHRANI, PH.D.,

                                                        Plaintiff-Appellant,

                                            v.

                     POLAR ELECTRO and POLAR ELECTRO OY,

                                                        Defendants-Appellees,

                                           and

                              PHYSI-CAL ENTERPRISES,

                                                        Defendant,

                                           and

                                  CAT EYE CO., LTD.,

                                                        Defendant-Appellee.


       William C. Rooklidge, Howrey LLP, of Irvine, California, argued for plaintiff-
appellant. With him on the brief was Henry A. Petri, Jr., of Houston, Texas.

      John P. Moran, Holland & Knight LLP, of Washington, DC, argued for
defendants-appellees Polar Electro, et al. With him on the brief was Tamara F.
Carmichael, of New York, New York.

      Joseph M. Kuo, Olson & Cepuritis, Ltd., of Chicago, Illinois, argued for
defendant-appellee Cat Eye Co., Ltd. With him on the brief were Seymour Rothstein
and Matthew D. Kellam.

Appealed from: United States District Court for the Central District of California

Judge David O. Carter
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2008-1135

                            FLEUR T. TEHRANI, PH.D.,

                                                      Plaintiff-Appellant,

                                          v.

                   POLAR ELECTRO and POLAR ELECTRO OY,

                                                      Defendants-Appellees,

                                         and

                            PHYSI-CAL ENTERPRISES,

                                                      Defendant,

                                        and

                               CAT EYE CO., LTD.,

                                                      Defendant-Appellee.

                                  Judgment
ON APPEAL from the       United States District Court for the Central District of
                         California

in CASE NO(S).           05-CV-1113 and 06-CV-20

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, RADER and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT


DATED December 5, 2008                     /s/ Jan Horbaly
                                          Jan Horbaly, Clerk